United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-50405
                          Conference Calendar



DAVID W. MILLER,

                                      Plaintiff-Appellant,

versus

JOHN BRADLEY, WILLIAMSON COUNTY DISTRICT ATTORNEY’S
OFFICE; CEDAR PARK POLICE DEPARTMENT; JOHN A. MASPERO,
SHERIFF,
                                   Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. 1:03-CV-388-SS
                          --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     David W. Miller, Texas prisoner #1174744, appeals the

district court’s grant of summary judgment and dismissal of his

42 U.S.C. § 1983 claims against Williamson County Sheriff John

Maspero.   As he does not challenge the dismissal of his claims

against the remaining defendants, those claims have been

abandoned.     See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   Moreover, we do not have jurisdiction to review the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-50405
                                 -2-

magistrate judge’s denial of Miller’s motion for appointment of

counsel.   See Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379

(5th Cir. 1989).

     Miller’s civil rights suit alleged that he was denied

medical treatment during his pre-trial confinement at the

Williamson County prison.   Miller does not address the district

court’s reasons for granting summary judgment in favor of Sheriff

Maspero in his individual and official capacities.    Failure to

identify an error in the district court’s analysis is the same as

if the appellant had not appealed the judgment.    See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Because Miller has failed to contest the district court’s

reasons for granting Maspero’s summary judgment motion, he has

waived appellate review of those issues.   See Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).   Moreover, Miller has failed

to show that there was another appropriate party for him to sue

such that the district court’s dismissal of his complaint without

allowing him leave to amend to name another defendant was an

abuse of discretion.   See Dayse v. Schuldt, 894 F.2d 170, 174

(5th Cir. 1990); Parker v. Fort Worth Police Dep’t, 980 F.2d

1023, 1025-27 (5th Cir. 1993).

     Miller’s appeal lacks arguable merit and is DISMISSED AS

FRIVOLOUS.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   The dismissal of Miller’s appeal as frivolous
                           No. 04-50405
                                -3-

counts as one strike under 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     We warn Miller that

once he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.